DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 14, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0093273 (Johnson hereinafter).
Regarding claim 10, Johnson teaches a screw compressor for an air treatment application (¶ 2 and 10) that discloses at least one screw compressor (Figure 6, compressor 22 with ¶ 44); at least one screw compressor drive (Motor 30 per ¶ 33); at least one temperature sensor (Temperature sensors 25/27); and at least one open-loop and/or closed-loop control unit (Controller 50 where the claim language allows for all types of due to claiming an open-loop or closed-loop), wherein the open-loop and/or closed-loop control unit is connected to the screw compressor drive and to the temperature sensor (¶ 44 details the sensor inputs and connection 
Regarding claim 11, Johnson’s teachings are described above in claim 10 where Johnson further discloses that the open-loop and/or closed-loop control unit is a constituent part of the screw compressor (The controller is a component of the screw compressor as a whole unit).
Regarding claim 14, Johnson’s teachings are described above in claim 10 where Johnson further discloses that the open-loop and/or closed-loop control unit is a separate open-loop and/or closed- loop control unit (The controller can be seen as separate individual component of the screw compressor system).
Regarding claim 17, Johnson’s teachings are described above in claim 10 where Johnson further discloses that the screw compressor system has no thermostat valve (There is no mention of a thermostat valve therefore Johnson does not have a thermostat valve).
Regarding claim 18, Johnson’s teachings are described above in claim 17 where Johnson further discloses that the screw compressor system has no heat exchanger for oil cooling (Johnson makes no mention of a heat exchanger for the oil therefore Johnson does not have one).
Regarding claim 19, Johnson’s teachings are described above in claim 10 where Johnson further discloses that the screw compressor system has no heat exchanger for oil cooling (Johnson makes no mention of a heat exchanger for the oil therefore Johnson does not have one).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0093273 (Johnson) in view of US 5653585 (Fresco hereinafter).
Regarding claim 12, Johnson’s teachings are described above in claim 10 where Johnson discloses the screw compressor being used in an air treatment application (¶ 2 and 10) but are silent with respect to the open-loop and/or closed-loop control unit is a constituent part of an air treatment system of the utility vehicle.
However, Fresco teaches an air treatment system for a vehicle that discloses using a screw compressor (Column 4 Lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screw compressor of Johnson within a utility vehicle due to Johnson already teaching the use of their screw compressor for air handling and Fresco teaches that it is well known to use screw compressors in automotive air treatment applications. A simple substitution would lead to well-known and predictable results. 
Regarding claim 13, Johnson’s teachings are described above in claim 10 where Johnson discloses the screw compressor being used in an air treatment application (¶ 2 and 10) but are silent with respect to the open-loop and/or closed-loop control unit is a constituent part of an engine or vehicle controller of the utility vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screw compressor of Johnson within a utility vehicle due to Johnson already teaching the use of their screw compressor for air handling and Fresco teaches that it is well known to use screw compressors in automotive air treatment applications. A simple substitution would lead to well-known and predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0093273 (Johnson) in view of US 8561921 (Showman hereinafter).
Regarding claim 15, Johnson’s teachings are described above in claim 10 but are silent with respect to the open-loop and/or closed-loop control unit is configured to deactivate the screw compressor drive upon receipt of a temperature threshold value signal that signals an overshooting of a predetermined temperature threshold value in the screw compressor.
However, Showman teaches a compressor and controller that utilizes a temperature sensors to stop the compressor in the event of unsafe high temperatures (Column 12 Line 59 to Column 13 Line 11). The resultant combination would be the open-loop and/or closed-loop control unit is configured to deactivate the screw compressor drive upon receipt of a temperature threshold value signal that signals an overshooting of a predetermined temperature threshold value in the screw compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Johnson with the ensure that the compressor is operated at a correct temperature for the fluid being used.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0093273 (Johnson) in view of US 2014/0341710 (Creamer hereinafter).
Regarding claim 16, Johnson’s teachings are described above in claim 10 but are silent with respect to the open-loop and/or closed-loop control unit is configured to permit an activation of the screw compressor drive only if said open-loop and/or closed-loop control unit receives a temperature threshold value signal that signals an undershooting of a predetermined temperature threshold value in the screw compressor.
However, Creamer teaches a compressor control unit that discloses activating the compressor when a low temperature is detected (¶ 42). The resultant combination would be such that the open-loop and/or closed-loop control unit is configured to permit an activation of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Johnson with the ensure that the compressor is operated at a correct temperature for the fluid being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746